Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 3/25/2021 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to what is intended by “non-tangible” computer-readable medium, as recited in claim 9. Dependent claims 10-16 do not further define the term, therefore are also considered unclear.
Claim 9 recites the limitation "the method" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Claim 9 recites a system comprising a processor and a non-tangible computer-readable medium. A processor is not necessarily hardware. A “non-tangible” computer-readable medium is not a hardware. 
Claim 17 recites “computer-readable medium.” Since the specification does not provide a definition, it is reasonable to interpret it as software or signal, per se, which is not statutory.  
Dependent claims 10-16 and 18-20 do not cure the deficiency in their respective independent claims, therefore are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 9, 10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herman et al. (US 2020/0293962, hereinafter referred to as “Herman”).

Regarding claim 1, Herman teaches a method of monitoring a computer network for threats, the method comprising: 
receiving, from a plurality of computing devices on the network (figure 1, data received from internal data source 105, external data source 110), dataset data ([0030] external data such as product name, security warnings, reports, etc.), asset data ([0036] product information), and temporal data (figure 2: time dimension); 
storing, in an online analytical processing cube for each computing device of the plurality of computing devices ([0034] data is stored in multidimensional database in the form of OLAP cubes), the dataset data within a dataset dimension (figure 2: product category dimension), the asset data within an asset dimension (figure 2: measures dimension), and the temporal data within a temporal dimension (figure 2: time dimension); 
searching one or more online analytical processing cubes for correlated data within two or more of the dataset dimension, the asset dimension, and the temporal dimension satisfying an alert metric ([0035 As illustrated in FIG. 2, multidimensional databases 130 may comprise a plurality of dimension members (e.g., Confections, Condiments, Beverages) 210 within a Dimension (e.g., Product Category). Said differently, dimension members 210 from different dimensions in an OLAP Cube database for a particular measure 215. The value summary may be referred to herein as the risk value 205. In the FIG. 2 example illustration, the risk value 205 for the “Sales Quantity” measure calculated by the aggregator module 140 is stored at the intersection of the “Confections” and “April” dimension members. The risk value 205 of “19” reflects the extraction of quantity of “Confections” sales by Supplier A throughout “April.”]); and 
issuing an alert when correlated data satisfies the alert metric ([0044] the procurement workflow widget 150 may be triggered to initiate a procurement alert and/or procurement workflow customization based on a value of the supplier risk score).

Regarding claim 2, Herman teaches the method of claim 1, wherein the alert is one of a message displayed in a software application, an SMS message, and an e-mail ([0044] procurement workflow widget 150 may, for example, transmit an alert for display on the procurement system 100 user interface).

Regarding claim 7, Herman teaches the method of claim 1, wherein the asset data comprises a source name corresponding to a source of information ([0036] product information), and the temporal data comprises a date and a time of an event stored in the online analytical processing cube ([0036] time variable such as year, quarter, date).

Claims 9-10 are similar to claims 1-2, respectively, therefore are rejected under the same rationale. 

Claim 17 is similar to claim 1, therefore is rejected under the same rationale. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al. (US 2020/0293962, hereinafter referred to as “Herman”) in view of Vivalda et al. (US 2016/0103903, hereinafter referred to as “Vivalda”).

Regarding claim 3, Herman does not teach the method of claim 1, wherein the dataset dimension comprises a security category, an application category, and a system category. Vivalda teaches wherein the dataset dimension ([0149] dataset of a multi-dimensional data mode) comprises a security category ([0134] security attributes in OLAP cubes), an application category ([0061] data dimension in database), and a system category ([0182] memory management). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to enable the dimensions to comprise a security, an application and a system category because these are some of numerous ways of collecting network data, thus facilitating network monitoring and analysis.   

Regarding claim 4, Herman does not teach the method of claim 3, wherein the security category stores security data, the application category stores application data, and the system category stores system data. Vivalda teaches the security category stores security data ([0134] security attribute such as login authorization), the application category stores application data ([0061] data dimension in database), and the system category stores system data ([0182] memory management). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to incorporate the teaching of Vivalda by including a security, an application and a system category because these are some of numerous ways of collecting network data, thus facilitating network monitoring and analysis.   

Regarding claim 5, Herman does not teach the method of claim 4, wherein: the security data comprises one or more of login information and file manipulations; the application data comprises one or more of application errors, application network port information, and application database information; and the system data comprises one or more of processor utilization, memory usage, and driver failures. Vivalda teaches the security data comprises login information ([0134] security attribute such as login authorization); the application data comprises application database information ([0061] data dimension in database); and the system data comprises one or more of processor utilization, memory usage ([0182] memory management). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to incorporate the teaching of Vivalda by including a security, an application and a system category because these are some of numerous ways of collecting network data, thus facilitating network monitoring and analysis.   

Regarding claim 6, Herman teaches the method of claim 3, wherein the alert metric is satisfied when the security data within the security category includes a first event at a first time period, the system data within the system dataset includes a second event at a second time period within a threshold time period of the first time period, and the application data within the application dataset includes a third event at a third time period within the threshold time period of the first time period ([0037] the aggregation may occur hourly, weekly, bi-weekly, monthly, etc. The variables 230 may be predefined based on the stored dimension members 210 of the multidimensional databases 130. Upon completion of a programmed aggregation, the multidimensional databases 130 may be updated with revised risk values 205 by dimension member pairs 210 throughout the cubes. As such, the stored risk values 205 of the multidimensional databases 130 may be quickly retrieved without substantial processing time and delay.). 

Claims 11-14 are similar to claims 3-6, respectively, therefore are rejected under the same rationale.
Regarding claim 15, Herman teaches the system of claim 9, wherein the asset data comprises a source name corresponding to a source of information ([0027] source data), and the temporal data comprises a date and a time of an event stored in the online analytical processing cube ([0036] date and time).
 
Claims 18-20 are similar to claims 3-6, respectively, therefore are rejected under the same rationale.

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art of record does not teach the method of claim 1, wherein: the alert metric comprises a processor utilization threshold and a network port threshold; and the alert metric is satisfied when the system data within the system dataset comprises a processor utilization that is greater than the processor utilization threshold and the application data within the application dataset comprises a number of threads initiated at a network port is greater than the network port threshold.
Claim 16 is similar to claim 8, therefore is objected to under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Kalki et al., CA 2952877 – storing N-dimensional data in OLAP cubes.
2. Li et al., US 20180285439 – querying OLAP cube.
3. Boshev, US 20180152337 – monitoring network issues using OLAP cubes.
4. Averbuch, US 9646072 -  multidimensional dataset query processing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/Primary Examiner, Art Unit 2442